DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 01/04/2022. Claims 1-20 are pending for this examination.

Oath/Declaration
The oath or declaration filed on 10/23/2020 is acceptable.

Information Disclosure Statement


Election/Restrictions
Applicant’s election, without traverse, of species II: claims 1-20, in the “Response to Election / Restriction Filed” filed on 01/04/2022 is acknowledged and entered by Examiner. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2007/0023821 A1; hereafter Kim).

Regarding claim 1, Kim discloses a semiconductor device, comprising:
 a substrate ( Fig 1, substrate 100, Para [ 0046]); a tunneling oxide layer (Fig , tunnel oxide 125, Para [ 0048]) over the substrate (100); a floating gate ( floating gate 128, Para [ 0052]) over the tunneling oxide layer (125), wherein a width of the tunneling 
  
Regarding claim 2, Kim discloses the semiconductor device of claim 1, Kim further discloses wherein the floating gate (128) comprises a polysilicon layer (Para [ 0052]). 
 
Regarding claim 3, Kim discloses the semiconductor device of claim 1, Kim further discloses wherein the isolation layer (137) comprises a multi-layered structure (Para [ 0056]). 
 
Regarding claim 4, Kim discloses the semiconductor device of claim 1, Kim further discloses wherein the isolation layer comprises a first oxide layer, a nitride layer and a second oxide layer stacked in sequence (Para [ 0056])

Regarding claim 5, Kim discloses the semiconductor device of claim 1, Kim further discloses wherein the control gate (140) comprises a polysilicon layer (Para [ 0058]).  

Regarding claim 6, Kim discloses the semiconductor device of claim 1, Kim further discloses wherein a bottom surface of the control gate (140) is lower than a top surface of the floating gate (128).  

Regarding claim 15, Kim discloses  a semiconductor device, comprising: a substrate ( Fig 1, substrate 100) having an active region ( Para [ 0046]) ; 4a first isolation structure ( isolation 120, Para [ 0089]) and a second isolation structure (isolation 120, Para [ 0089]) in the substrate (100), wherein the active region ( Para [ 0046]) is between the first ( isolation 120, Para [ 0089]) and second isolation structures (isolation 120, Para [ 0089]); a floating gate ( floating gate 128, Para [ 0052]) over the active region (Para [ 0046]); a tunneling oxide layer (tunnel oxide 125, Para [ 0048]) between the active region ( Para [ 0046]) and the floating gate ( 128), wherein the tunneling oxide layer ( tunnel oxide 125, Para [ 0048]) is in contact with both the first ( isolation 120, Para [ 0089]) and second isolation structures ( isolation 120, Para [ 0089]) ; an isolation layer ( dielectric layer 137, Para [ 0056]) covering the floating gate (floating gate 128, Para [ 0052]); and a control gate (control gate 140, Para [ 0058])  above the floating gate ( floating gate 128, Para [ 0052]).  

Regarding claim 16, Kim discloses the semiconductor device of claim 15, Kim further discloses wherein the isolation layer (137) is in contact with both the first (isolation 120, Para [ 0089]) and second isolation structures (isolation 120, Para [ 0089]).  

Regarding claim 18, Kim discloses the semiconductor device of claim 15, Kim further discloses wherein a first portion of the floating gate (floating gate 128, Para [ 0052]) is directly above the first isolation structure (isolation 120, Para [ 0089]).  

Regarding claim 19, Kim discloses the semiconductor device of claim 18, Kim further discloses wherein a second portion of the floating gate (floating gate 128, Para [ 0052]) is directly above the second isolation structure (isolation 120, Para [ 0089]).
  
Regarding claim 20, Kim discloses the semiconductor device of claim 15, Kim further discloses wherein a bottom surface of the control gate (control gate 140, Para [ 0058]) is lower than a top surface of the tunneling oxide layer (tunnel oxide 125, Para [ 0048]).


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 17 are is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0023821 A1; hereafter Kim) in view of Lee (US 2007/0047304 A1; hereafter Lee).

Regarding claim 7, Kim discloses the semiconductor device of claim 1, But, Kim does not disclose explicitly wherein a bottom surface of the control gate is lower than a top surface of the tunneling oxide layer. 
In a similar field of endeavor, Lee discloses wherein a bottom surface of the control gate (Fig 1, control gate 112, Para [ 0040]) is lower than a top surface of the tunneling oxide layer (Fig 1, tunnel oxide 104, Para [ 0040]).
Since Kim and Lee are both from the similar field of endeavor, and non-volatile memory device includes tunnel oxide layer under the control gate, the purpose disclosed by Lee would have been recognized in the pertinent art of Kim. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kim in light of Lee teaching “wherein a bottom surface of the control gate ( Fig 1, control gate 112, Para [ 0040]) is lower than a top surface of the tunneling oxide layer ( Fig 1, tunnel oxide 104, Para [ 0040])” for further advantage such as high operation performance  and  improved efficiency in programming data.

Regarding claim 17, Kim discloses the semiconductor device of claim 15, But, Kim does not disclose explicitly wherein a bottom surface of the control gate is lower than a bottom surface of the floating gate.  
In a similar field of endeavor, Lee discloses wherein a bottom surface of the control gate (Fig 1, control gate 112, Para [ 0040]) is lower than a bottom surface of the floating gate (floating gate 120, Para [ 0040]).

Since Kim and Lee are both from the similar field of endeavor, and non-volatile memory device includes tunnel oxide layer under the control gate, the purpose disclosed by Lee would have been recognized in the pertinent art of Kim. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kim in light of Lee teaching “wherein a bottom surface of the control gate (Fig 1, control gate 112, Para [ 0040]) is lower than a bottom surface of the floating gate (floating gate 120, Para [ 0040])” for further advantage such as high operation performance  and  improved efficiency in programming data.

Allowable Subject Matter

Claims 8-14 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
a floating gate over the tunneling oxide layer; and an isolation layer covering a top of the floating gate and peripherally enclosing the tunneling oxide layer and the floating gate; and a control gate extending on the isolation layer and a second portion of the at least one isolation structure between the gate structures, wherein the control gate is in contact with the at least one isolation structure, as recited claim 8. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898